PER CURIAM.
Whereas, the judgment of this court was-entered on December 10, 1963 (158 So.2d' 563) reversing the judgment of the Circuit Court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment by certiorari, the Supreme Court of Florida, by its opinions and judgments filed *375IFebruary 17, 1965, and July 14, 1965 (177 •So.2d 5), and mandate dated July 14, 1965, now lodged in this court, quashed this •court’s judgment of reversal with directions that the judgment heretofore entered-' by the Circuit Court of Dade County, Florida, be reinstated ;
Therefore, It is Ordered that the mandate of this court issued in this cause on 'January 7, 1964 is withdrawn, the judgment •of this court filed December 10, 1963 is vacated, the opinions and judgments of the ^Supreme Court of Florida are herewith made the opinions and judgments of this •court, and the said judgment of the circuit «court appealed from in this cause is reinstated and affirmed; costs allowed shall be •taxed in the trial court (Rule 3.16(b), Flor-ada Appellate Rules, 31 F.S.A.).